Citation Nr: 0212894
Decision Date: 09/24/02	Archive Date: 11/06/02

Citation Nr: 0212894	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  98-08 853A	)	DATE SEP 24, 2002
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to educational assistance benefits under chapter 
35, title 38, United States Code, for periods of enrollment 
from August 1994 to May 1998.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from April 1967 to January 1969.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the claim of the appellant, 
the veteran's daughter, for educational assistance benefits 
under chapter 35, title 38, United States Code, for periods 
of enrollment from August 1994 to May 1998.  


The Board issued a decision in this case on February 14, 
2002, denying the appellant's claim.  Communication from the 
appellant was received at the Board in May 2002 which was 
styled as a Motion for Reconsideration of the Board's 
February 2002 decision.  In July 2002, pursuant to 
38 U.S.C.A. § 7103(a) (West 1991), the Deputy Vice Chairman 
of the Board, by direction of the Chairman, granted the 
Motion and the case was referred to the undersigned panel for 
Reconsideration.  This Reconsideration decision replaces the 
Board's February 14, 2002, decision in this case.  


The appellant has requested equitable relief under the 
provisions of 38 U.S.C.A. § 503 (West 1991).  A grant of 
equitable relief is solely with the discretion of the 
Secretary of the Department of Veterans Affairs.  It is not 
within the jurisdiction of the Board.  See Darrow v. 
Derwinski, 2 Vet. App. 303 (1992).  The request will be 
referred to the Chairman of the Board for consideration under 
38 C.F.R. § 2.7 (2001) after this decision of the Board has 
been issued.  


The Board also notes that the separate issue of the 
appellant's entitlement to educational assistance for the 
period of enrollment from July 1, 2002, to August 13, 2002, 
is not currently on appeal before the Board and will not be 
considered herein.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2001)(an appellant must express timely 
disagreement with a decision by the RO, following which VA 
must respond with a statement of the case, and finally the 
appellant, after receiving adequate notice of the basis of 
the decision, must complete the process with a timely-filed 
substantive appeal).  



FINDINGS OF FACT

1.  Subsequent to the granting of Reconsideration of the 
Board's February 14, 2002, decision, the RO granted in full 
the benefits sought on appeal.  

2.  There currently is no justiciable case or controversy for 
active consideration by the Board.



CONCLUSION OF LAW

Inasmuch as the benefits sought on appeal have been granted 
in full by the RO, there remains no justiciable case or 
controversy in this regard before the Board at this time.  38 
U.S.C.A. §§ 7102, 7104, 7107, 7111 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 19.4, 20.101 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board.  


In its decisions, the Board is bound by applicable statutes, 
the regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.


The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.


Subsequent to the action taken by the Deputy Vice Chairman of 
the Board to grant the Motion for Reconsideration, the Board 
received notification that the RO had granted in full the 
benefits sought by the appellant.  That is, the appellant on 
appeal sought educational assistance benefits under chapter 
35, title 38, United States Code, for periods of enrollment 
from August 1994 to May 1998.  Insofar as the action taken by 
the RO constituted a full grant of the benefits sought on 
appeal, no appeal remains for appellate consideration.  


Based upon the foregoing, the Board finds that there is no 
justiciable case or controversy currently before the Board, 
as contemplated by 38 U.S.C.A. §§ 7102, 7104, 7107 and 38 
C.F.R. § 19.4.


For the reasons stated, and in the absence of any justiciable 
question, the appeal must be dismissed.  


ORDER

The appeal is dismissed.  


			
	M. SABULSKY	ALAN S. PEEVY
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



Citation Nr: 0201511	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  98-08 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
35, of Title 38, of the United States Code, for periods of 
enrollment from August 1994 through May 1998.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to January 
1969.

This appeal arises from an October 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the claim of the appellant, 
the veteran's daughter, for educational assistance benefits 
under Chapter 35, of Title 38, of the United States Code, for 
periods of enrollment from August 1994 through May 1998.

The appellant has requested equitable relief under the 
provisions of 38 U.S.C.A. § 503 (West 1991).  A grant of 
equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs.  It is not with the 
jurisdiction of the Board of Veterans' Appeals (Board).  See 
Darrow v. Derwinski, 2 Vet. App. 303 (1992).  The request 
will be referred to the Chairman of the Board for 
consideration under 38 C.F.R. § 2.7 (2001) after this 
decision of the Board has been issued.


FINDINGS OF FACT

1.  The appellant, who was born in March 1976, attended the 
University of Southern California from August 1994 until her 
graduation in May 1998.

2.  In a September 1999 rating decision, the RO granted, in 
pertinent part, the veteran's claim for an increased rating 
for depression, assigning a 100 percent disability 
evaluation, effective from September 6, 1990; basic 
eligibility to Dependents' Educational Assistance under 
Chapter 35, of Title 38, of the United States Code, also 
effective from September 6, 1990, was also established.

3.  On September 17, 1999, the appellant's Application for 
Survivors' and Dependents' Educational Assistance (VA Form 
22-5490) was received by the VA as were enrollment 
certifications for periods of enrollment from August 1994 
through May 1998.


CONCLUSION OF LAW

The requirements for an award of educational assistance 
benefits under Chapter 35 for any period of enrollment from 
August 1994 through May 1998 have not been met.  38 U.S.C.A. 
§§ 3512, 5107 (West 1991); 38 C.F.R. §§ 21.3021, 21.3040, 
21.4131 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claim for 
educational assistance benefits under Chapter 35, of Title 
38, of the United States Code, for periods of enrollment from 
August 1994 through May 1998, have been properly developed.  
The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records which might be relevant to the 
appellant's claim, and the appellant has not identified any 
additional records which have not been obtained.  The Board 
notes that no further assistance to the appellant in 
acquiring evidence is required by the new statute.

The Board finds no prejudice to the appellant in this case by 
proceeding with an adjudication of the question of 
educational assistance benefits under Chapter 35, of Title 
38, of the United States Code, for periods of enrollment from 
August 1994 through May 1998, as the RO has complied with the 
notice provisions of the VCAA and its implementing 
regulations.  This is so because the RO specifically notified 
the appellant of the requirements needed for educational 
assistance benefits under Chapter 35, of Title 38, of the 
United States Code, for periods of enrollment from August 
1994 through May 1998, in the statement of the case issued 
during this appeal and she was advised of the VCAA provisions 
by letter dated in June 2001.

In August 2001, VA regulations implementing VCAA were issued; 
as the RO has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the appellant in 
this case by proceeding with an adjudication of her 
entitlement to educational assistance benefits under Chapter 
35, of Title 38, of the United States Code, for periods of 
enrollment from August 1994 through May 1998.  The Board 
finds that all relevant facts have been properly developed 
and no further assistance to the appellant is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
Chapter 51.  Moreover, the veteran's appeal is denied as a 
matter of law.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  There has been no prejudice to 
the appellant that would warrant a remand, and the 
appellant's procedural rights have not been abridged by 
proceeding with appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Basic eligibility for Chapter 35 educational assistance 
benefits can be established in several ways, including being 
a child of a veteran who has a service-connected disability 
that is permanently and totally disabling.  38 U.S.C.A. 
§§ 3501(a)(1)(A)(i), 3512 (West 1991); 38 C.F.R. § 21.3031.  
The basic beginning date of an eligible child's period of 
eligibility is his or her 18th birthday, or successful 
completion of secondary schooling, whichever occurs first; 
the ending date is the eligible child's 26th birthday. 38 
U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(a) (2001).

If the effective date of the permanent and total disability 
rating is before the child has reached 18 but the date of 
notification to the veteran from whom the child derives 
eligibility occurs after the child has reached 18, the 
beginning date of eligibility shall be the basic beginning 
date as determined in 38 C.F.R. § 21.3041(a), or the date of 
notification to the veteran, whichever is more advantageous 
to the child.  38 C.F.R. § 21.3041(b)(2)(i).  However, the 
commencing date of a first-time award of educational 
assistance allowance for an individual eligible under Chapter 
35 will be the latest of the following dates: (i) The 
beginning date of eligibility; (ii) one year before the date 
of claim; (iii) the date certified by a school or 
establishment under paragraph (b) or (c); and (iv) the later 
of the effective date of the approval of the course, or one 
year before the date the VA receives the approval notice.  38 
C.F.R. § 21.4131(d)(1).

In a September 1999 rating decision, the RO granted the 
veteran's claim for an increased rating for depression, 
assigning a 100 percent disability evaluation.  The effective 
date for this award, as well as the finding of basic 
eligibility to Dependents' Educational Assistance under 
Chapter 35, of Title 38, of the United States Code, was 
September 6, 1990.  Later the same month the appellant's 
Application for Survivors' and Dependents' Educational 
Assistance (VA Form 22-5490) as well as enrollment 
certifications for periods of enrollment from August 1994 
through May 1998, were received at the RO.

The determinative issue in this appeal, however, is not 
whether the appellant has established her basic eligibility 
for Chapter 35 educational assistance benefits as the 
veteran's child because the RO already has determined that 
she is, in fact, eligible for these benefits.  Indeed, the RO 
has openly acknowledged this and apprised her accordingly.  
Rather, the dispositive issue in this appeal, instead, is 
whether she is entitled to an earlier commencing date for the 
actual receipt of these benefits, so she can take full 
advantage of them since she already has completed her 
coursework at the University of Southern California.

The appellant alleged, while testifying during her August 
2001 hearing at a videoconference hearing before the 
undersigned Board Member, that she contacted the VA in the 
fall of 1994 about filing for educational assistance.  She 
states that she was advised that this would be a waste of 
time as she was not entitled to Chapter 35 benefits at that 
time.  She has asserted that, while she began her college 
career with every expectation of educational assistance, she 
ended up going into debt and took out student loans.  She has 
indicated that she suffered and continues to suffer as a 
result of the VA's failure of financial support.  She further 
asserts that her education was impeded and nearly interrupted 
by financial hardship.

The Board points out that the purpose of Chapter 35 
survivors' and dependents' educational assistance benefits is 
to provide opportunities for education to children whose 
education would otherwise be impeded or interrupted by reason 
of the disability or death of a parent from a service- 
connected disability, and for the purpose of aiding such 
children in obtaining the educational status which they might 
normally have aspired to and obtained but for the disability 
or death of such parent.  38 U.S.C.A. § 3500  (West 1991).

In Erspamer v. Brown, 9 Vet. App. 507, 509-510 (1996), the 
Court indicated that the intent of that statute was clear on 
its face.  In that case, the appellant sought educational 
assistance under Chapter 35 for a law school education he had 
completed several years prior to the grant of service 
connection for the cause of the veteran's death.  The 
appellant in Erspamer indicated that if not for the delay by 
the Regional Office in granting service connection for the 
cause of his father's death, he would have been entitled to 
educational assistance for his law school education.  The 
Court rejected the appellant's arguments, holding that there 
was simply no legal basis to award educational assistance 
benefits many years after the period of eligibility, and that 
to do otherwise would conflict with the express intent of 
Chapter 35.  Id.

The facts of Erspamer are helpful in understanding the 
outcome of the present case, and lead the Board to the 
conclusion that there is no legal basis to award the 
appellant educational assistance benefits for education 
pursued for the period from August 1994 through May 1998.  
The VA is prohibited from awarding educational assistance 
benefits for a period of enrollment prior to one year before 
the receipt of the application or enrollment certification, 
whichever is later.  In the instant case,  that date would be 
in September 1998.

Furthermore, there is no objective evidence that the 
appellant's education was "impeded" or "interrupted" by 
any reliance upon any action of the VA in regard to the 
veteran's claim for a permanent and total rating for a 
service-connected disability.  See 38 U.S.C.A. § 3500; 
Erspamer, 9 Vet. App. at 509.  She began her coursework in 
the fall of 1994 and graduated 4 years later, in May 1998.  
Thus, while the Board is sympathetic to the appellant's 
arguments, very similar arguments clearly were rejected by 
the Court in Erspamer.

The Board acknowledges that the length of time between the 
award of a permanent and total service-connected disability 
to the veteran in 1999 and the date on which a permanent and 
total service-connected disability became effective, 
September 6, 1990, is considerable.  However, that does not 
alter the fact that the appellant's application for 
educational assistance for the period from August 1994 
through May 1998, was received in September 1999, and the 
time period for awarding educational assistance benefits 
began in September 1998.  See 38 C.F.R. § 21.4131.

The appellant also has made various collateral arguments of 
why she believes that she is entitled to an earlier 
commencing date for payment of her Chapter 35 educational 
assistance benefits. Essentially all of her additional 
arguments rely heavily on policy considerations, principles 
of equity, and the right to due process of law.  She claims, 
for example, that the RO should have properly notified her, 
in the fall of 1994, with respect to possible future 
entitlement.

The Board also recognizes that the appellant very well may 
have begun her undergraduate coursework fully anticipating 
being later reimbursed by VA for her educational expenses.  
Indeed she apparently went into a great deal of debt while by 
obtaining loans, and they are still outstanding.  However, in 
Erspamer, the Court seemed to require objective evidence, 
such as an actual claim for educational assistance, to 
demonstrate the intent to be reimbursed.  Here, though, there 
is no such objective evidence that she filed either a formal 
or informal claim for educational assistance prior to the 
formal claim received in September 1999, well after the 
appellant already had timely completed all of her coursework 
and graduated.

The Board also is ever mindful of the appellant's contention 
that, had she been correctly informed earlier, by VA, of her 
potential eligibility for the benefits at issue, she most 
certainly would have submitted her application much sooner 
than she did.  Obviously, the benefit of hindsight is always 
20/20.  While VA tries to make concerted efforts to notify 
individuals of their potential entitlement to VA benefits, 
there is no express or implied provision in law under which 
the Department is absolutely obligated to provide personal 
notice of a potential benefit to each and everyone who might 
be potentially eligible.  See, e.g., Erspamer, 9 Vet. App. 
507 (no obligation on VA to furnish dependents' educational 
assistance application to the adult son of the veteran's 
surviving spouse); Pfau v. West, 12 Vet. App. 515 (1999) (no 
equitable right to an effective date for dependents' 
educational assistance benefits earlier than the date the 
appellant actually filed a claim).

Some of the appellant's arguments further suggest that she 
believes that she relied, to her detriment, on erroneous 
information that she received from VA in both written and 
oral communications.  But this allegation is not 
substantiated at all, and inasmuch as she is only claiming 
this, the Board notes that, even if she were ill advised, 
government benefits must be authorized by statute, and 
erroneous actions by a government employee do not serve to 
otherwise establish entitlement.  See, e.g., McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994).

The legal criteria governing eligibility requirements for 
Chapter 35 educational assistance are clear and specific.  
Based on the foregoing, the Board finds that there is simply 
no legal basis to find the appellant eligible for an 
commencing date earlier then September 17, 1998, for payment 
of the appellant's educational assistance benefits pursuant 
to Chapter 35, of Title 38, of the United States Code.  The 
disposition of this claim is based on a law and, under the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to educational assistance benefits under Chapter 
35, of Title 38, of the United States Code, for periods of 
enrollment from August 1994 through May 1998 is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

